Per Curiam,
The original plaintiff in this action, who died, before the trial, had worked in the defendant’s factory in a room where there was a number of furnaces and generators . of ammonia and hydrogen gas. He left its service because of sickness and died, seventeen months *123later, after a lingering illness. The causes of action relied on were (1) the failure of the defendant to provide exhaust fans or other devices to carry off the poisonous gases and fumes as required by the Act of May 2, 1905, P. L. 352, (2) the failure to instruct an inexperienced employee in relation to the special risk of his employment. At the trial the plaintiff called the physicians who had attended the deceased. During his life they were all in doubt as to the nature of his illness, but one testified that he had concluded from a history of the case that the deceased gave him, that his trouble primarily resulted from his having worked among metals and acid fumes. Two of these physicians performed a post mortem examination and found that the death of the deceased resulted from causes not referable in any manner to his having inhaled fumes or gases, and that these causes fully accounted for all the symptoms manifested before death. This testimony from the plaintiff’s witnesses left the case wholly without support.
There was therefore no error in entering a nonsuit and the assignment to the refusal to take it off is dismissed and the judgment is affirmed.